—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 26, 2001 (People v Morrison, 288 AD2d 494), affirming a judgment of the Supreme Court, Kings County, rendered December 21, 1998.
*324Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Santucci, J.P., Goldstein, McGinity and Crane, JJ., concur.